Order entered November 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00580-CV

                    IN THE INTEREST OF S.C. AND K.C., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-00596

                                           ORDER
       We GRANT appellee’s November 12, 2015 unopposed second motion for an extension

of time to file a brief. Appellee shall file a brief by DECEMBER 28, 2015. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE